DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: channel means and piercing means, wherein the claim imparts sufficient structure to both claim limitations by further defining the structure within the statement: "wherein the piercing means comprises a shaft having fluid coupling means at its proximal end and an open piercing tip at its distal end; wherein the piercing means is arranged to lie within the channel means so that the piercing tip of the piercing means protrudes from a distal end of the channel means; wherein the piercing means is hollow to define an axial channel extending from the fluid coupling means at the proximal end of the shaft to the open piercing tip at the distal end of the shaft to enable anaesthetic to be injected through the fluid coupling means and delivered to the perineum; wherein the channel means comprises a proximal body located at its proximal end, and the piercing means comprises a shoulder located at its proximal end, wherein the shoulder of the piercing means is arranged to abut the proximal body of the channel means; wherein the channel means and the piercing means are both sufficiently rigid and robust so that when the piercing means is inserted into a shaft of the channel means, the shoulder of the piercing means abuts the proximal body of the channel means and the two act to reinforce one another to enable the channel means and the piercing means to be driven together into the perineum with: (i) the piercing means piercing a hole in the perineum and advancing distally therein, and (ii) the shoulder of the piercing means engaging the proximal body of the channel means to drive the channel means through the hole and distally into the perineum as the piercing means advances distally into the perineum; wherein the proximal body of the channel means and the shoulder of the piercing means cooperate to provide a single integrated handle suitable for one-handed insertion of the channel means and piercing means together into the perineum" in lines 4-29 of claim 20.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 2-4, 6-8, 20, 21, 23, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stauber (U.S. Pub. No. 2013/0046200) (previously cited) in view of Crabtree (U.S. Pub. No. 2004/0138676) (previously cited) and Glossop (U.S. Pub. No. 2017/0020623).
Regarding claim 11, Stauber discloses:
A perineal prostate biopsy apparatus (Abstract discloses a biopsy instrument for insertion and removal of bone and soft tissue and thus would be capable of inserting through the perineum for prostate biopsies) comprising: a cannula (cannula 12) for reaching a prostate gland of an adult human male through his perineum (Abstract and paragraph 0038 disclose a biopsy device for removing and obtaining tissue samples including bone and soft tissue and thus would be capable of insertion through the perineum and obtaining or removing prostate samples); a coaxial needle (stylet/probe member 14) comprising: a hollow needle shaft having an open piercing tip at its distal end (See at least figure 2A and paragraph 0042) and being arranged to lie within the cannula so that the piercing tip protrudes from a distal end of the cannula (See at least figures 1A, 2A, and 6A); wherein the cannula and coaxial needle each comprise a proximal body (cannula handle 24 and stylet handle 38) adapted so Figures 1A and 1B and paragraph 0006 disclose wherein the handles 38 and 24 are integrated into a single integrated handle such that the “instrument comprises a handle adapted for gripping with a hand” and paragraph 0046 further discloses wherein the stylet 14 and the cannula 12 are guided together into a desired tissue biopsy spot such that the device would be capable of being inserted into a prostate gland), wherein the proximal body of the coaxial needle has a shoulder which is arranged to abut the proximal body of the cannula (see figures 1A, 1B, and 2A) so that driving the coaxial needle distally into the perineum also carries the cannula into the perineum, and wherein the shoulder is sufficiently robust to drive the cannula through the perineum (Paragraph 0041 and figures 1A, 1B, and 2A disclose wherein the handle 38 and handle 24 are sufficiently robust so that they adjoin and are secured to one another and are configured such that applying force to the handle 38 would simultaneously apply force to handle 24 and would drive the stylet 14 and cannula 12 into the applied spot, including the perineum of a user, as paragraph 0046 discloses wherein the stylet and cannula are inserted within the core of a bone).
Yet Stauber does not disclose:
a movable flange that extends radially out from a body of the cannula.
However, in the same field of biopsy devices, Crabtree discloses:
a movable flange that extends radially out from a body of the cannula (Figure 8 shows wherein the both valve apparatus 18 and cap 32 are flanges capable of movement that extend radially out from the cannula body).

Yet the combination does not disclose:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position.
However, in the same field of prostate biopsy systems, Glossop discloses:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position (Paragraph 0258 and figure 17 disclose wherein the membrane 1790 (flange) is configured to adhere to the perineum so as to be supportive to an instrument passing through the membrane).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flange is adapted to adhere to the perineum to hold the cannula in position, as taught by Glossop, in order to support the cannula or insertion instrument so as to facilitate the placement and security of the device in the proper position. 
Regarding claim 2, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11, yet Stauber does not disclose:
wherein a proximal end of the proximal body of the cannula comprises a funnel shaped guide for guiding the coaxial needle into the cannula.
 However, in the same field of biopsy devices, Crabtree discloses: 
valve 26 which is conically shaped and paragraph 0042 discloses wherein it allow for insertion of the obturator rod portion 30, which contains the guide needle).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a proximal end of the proximal body of the cannula comprises a funnel shaped guide for guiding the coaxial needle into the cannula, as taught by Crabtree, in order to improve the speed and efficiency of a biopsy by allowing for the stylet or insertion needle to be inserted more easily into the cannula device. 
Regarding claim 3, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the shoulder of the coaxial needle is adapted to be seated against the proximal body of the cannula, so that when the coaxial needle is within the cannula and the shoulder of the coaxial needle abuts the proximal body of the cannula the piercing tip protrudes from the distal end of the cannula (See at least figures 1A and 2A).
Regarding claim 4, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 3, yet Stauber does not disclose:
a stylet, wherein the stylet comprises a proximal shoulder adapted to be seated against the needle arranged so that when the stylet is within the coaxial needle and the proximal shoulder of the stylet abuts the coaxial needle, a distal tip of the stylet is positioned in the open piercing tip of the coaxial needle.
 However, in the same field of biopsy devices, Crabtree discloses: 
obturator needle 52), wherein the stylet comprises a proximal shoulder adapted to be seated against the needle (hollow core guide needle 50) arranged so that when the stylet is within the coaxial needle and the proximal shoulder of the stylet abuts the coaxial needle, a distal tip of the stylet is positioned in the open piercing tip of the coaxial needle (See Figure 6, wherein the rod cap 56 (proximal shoulder) of the needle 52 abuts and is seated against the needle 50 such that the tip of the needle 52 is positioned in the open tip of the needle 50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a stylet, wherein the stylet comprises a proximal shoulder adapted to be seated against the needle arranged so that when the stylet is within the coaxial needle and the proximal shoulder of the stylet abuts the coaxial needle, a distal tip of the stylet is positioned in the open piercing tip of the coaxial needle, as taught by Crabtree, such that the needle of Stauber includes an inner seated stylet so as to allow for greater strength and easier penetration for insertion of the biopsy device.
Regarding claim 6, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the piercing tip of the coaxial needle is adapted to pierce a hole in the perineum sized for insertion of the cannula. (See figures 7-12 and paragraph 0046).
Regarding claim 7, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11, Stauber further discloses:
Wherein the device allows for injection of local anaesthetic through the coaxial needle during insertion of the cannula through the perineum (See at least figures 7-12 and paragraph 0046)
Yet Stauber does not disclose:

 However, in the same field of biopsy devices, Crabtree discloses: 
comprising a stylet, wherein the stylet is adapted to be removed from the coaxial needle (Paragraph 0046 discloses wherein the obturator rod can be removed which would allow space for fluid or anaesthetic to be injected through the guide needle).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate comprising a stylet, wherein the stylet is adapted to be removed from the coaxial needle, as taught by Crabtree, such that the needle of Stauber includes an inner removable stylet so as to allow for greater strength and easier penetration for insertion of the biopsy device that can be removed when needed for injections.
Regarding claim 8, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the distal end of the cannula comprises a blunt atraumatic tip (See at least figure 4A).
Regarding claim 20, Stauber discloses:
A perineal prostate biopsy apparatus (Abstract discloses a biopsy instrument for insertion and removal of bone and soft tissue and thus would be capable of inserting through the perineum for prostate biopsies) comprising: a channel means (cannula 12) for providing access to a prostate gland of an adult human male through his perineum (Abstract and paragraph 0038 disclose a biopsy device for removing and obtaining tissue samples including bone and soft tissue and thus would be capable of insertion through the perineum and obtaining or removing prostate samples); and a piercing means (stylet/probe member 14) for piercing the perineum, wherein the piercing means comprises a shaft having fluid coupling means (Luer connector 56) at its proximal end and an open piercing tip at its distal end (See at least figure 2A and paragraph 0042); wherein the piercing means is arranged to lie within the channel means so that the piercing tip of the piercing means protrudes from a distal end of the channel means (See at least figures 1A, 2A, and 6A); wherein the piercing means is hollow to define an axial channel (fluid dispensing member 52) extending from the fluid coupling means at the proximal end of the shaft to the open piercing tip at the distal end of the shaft to enable anaesthetic to be injected through the fluid coupling means and delivered to the perineum (paragraph 0042-0043 and figure 6A disclose wherein the stylet 14 includes a fluid dispensing member 52 that runs from the Luer connector 56 to the end or tip of the stylet);Page 6 of 17Application No.: 15/326,942Docket No.: 82042-000007-US-NP Reply to Office Action mailed September 3, 2020wherein the channel means comprises a proximal body (handle 24) located at its proximal end, and the piercing means comprises a shoulder (stylet handle 38) located at its proximal end, wherein the shoulder of the piercing means is arranged to abut the proximal body of the channel means (see figures 1A, 1B, and 2A); wherein the channel means and the piercing means are both sufficiently rigid and robust so that when the piercing means is inserted into a shaft of the channel means, the shoulder of the piercing means abuts the proximal body of the channel means and the two act to reinforce one another to enable the channel means and the piercing means to be driven together into the perineum with: (i) the piercing means piercing a hole in the perineum and advancing distally therein, and (ii) the shoulder of the piercing means engaging the proximal body of the channel means to drive the channel means through the hole and distally into the perineum as the piercing means advances distally into the perineum (Paragraph 0041 and figures 1A, 1B, and 2A disclose wherein the handle 38 and handle 24 are sufficiently robust so that they adjoin and are secured to one another and are configured such that applying force to the handle 38 would simultaneously apply force to handle 24 and would drive the stylet 14 and cannula 12 into the applied spot, including the perineum of a user, as paragraph 0046 discloses wherein the stylet and cannula are inserted within the core of a bone); wherein the proximal body of the channel means and the shoulder of the piercing means cooperate to provide a single integrated handle suitable for one-handed insertion of the channel means and piercing means together into the perineum, and wherein the piercing means and the channel means are arranged to enable the piercing means to be guided to a first site in the prostate gland by controlling movement of the channel means (Figures 1A and 1B and paragraph 0006 disclose wherein the handles 38 and 24 are integrated into a single integrated handle such that the “instrument comprises a handle adapted for gripping with a hand” and paragraph 0046 further discloses wherein the stylet 14 and the cannula 12 are guided together into a desired tissue biopsy spot such that the device would be capable of being inserted into a prostate gland), and Page 7 of 17Application No.: 15/326,942Docket No.: 82042-000007-US-NPReply to Office Action mailed September 3, 2020 wherein the axial channel of the piercing means is arranged to enable anaesthetic to be injected through the fluid coupling means and into the perineum during insertion of the piercing means and the channel means into the perineum so that once the channel means has passed through the perineum, a majority of a tissue in contact with the channel means has been anaesthetized (abstract, figures 1A, 2A, 3A-3C, 6A-6D, 7-9, paragraphs 0038, and 0045-0046 disclose wherein anesthesia can be injected through the internal lumen of the stylet 14 such that the anesthesia is dispensed or released at the apertures 66 and 68 such that prior to insertion of the cannula 12 the surrounding or insertion tissue would be anaesthetized).
Yet Stauber does not disclose:

However, in the same field of biopsy devices, Crabtree discloses:
wherein the apparatus further comprises a movable flange that extends radially out from the channel means (Figure 8 shows wherein the both valve apparatus 18 and cap 32 are flanges capable of movement that extend radially out from the cannula body).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stauber to incorporate wherein the apparatus further comprises a movable flange that extends radially out from the channel means, as taught by Crabtree, such that the cannula of Stauber includes a radially extending movable flange in order to stabilize the device and control the depth of insertion.
Yet the combination does not disclose:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position.
However, in the same field of prostate biopsy systems, Glossop discloses:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position (Paragraph 0258 and figure 17 disclose wherein the membrane 1790 (flange) is configured to adhere to the perineum so as to be supportive to an instrument passing through the membrane).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flange is adapted to adhere to the perineum to hold the cannula in position, as taught by Glossop, in order to support the cannula or insertion instrument so as to facilitate the placement and security of the device in the proper position. 

a stylet adapted to lie within the hollow needle shaft so that a distal tip of the stylet closes the piercing tip of the coaxial needle.
 However, in the same field of biopsy devices, Crabtree discloses: 
a stylet (obturator needle 52) adapted to lie within the hollow needle shaft so that a distal tip of the stylet closes the piercing tip of the coaxial needle (See Figure 6).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stauber to incorporate a stylet adapted to lie within the hollow needle shaft so that a distal tip of the stylet closes the piercing tip of the coaxial needle, as taught by Crabtree, in order to improve the speed and efficiency of a biopsy by allowing for the stylet or insertion needle to be inserted more easily into the cannula device.
Regarding claim 23, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11, yet Stauber does not disclose:
a kit with wherein the apparatus is in a sealed sterile packet.
However, in the same field of biopsy devices, Crabtree discloses:
a kit with wherein the apparatus is in a sealed sterile packet (Paragraph 0067 discloses wherein the device may be in kit provided as a sealed sterile package).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stauber to incorporate a kit with wherein the apparatus is in a sealed sterile packet, as taught by Crabtree, in order to allow the device to shipped and sold without being contaminated prior to use. 

wherein a size of the opening at the distal end of the cannula is selected to fit the piercing tip of the coaxial needle snugly so that the opening at the distal end of the cannula is filled by the piercing tip of the coaxial needle when the coaxial needle is inserted into the channel of the cannula (See at least figures 3A-3C, 4A, 4B, and 6A-6D which show wherein the needle 14 and cannula 12 are sized such that the cannula 12 is filled by the needle 14 and paragraphs 0006 and 0040-0041 disclose wherein the stylet or needle 14 is sized such that its aligned and engaged within the inner lumen of the cannula).
Regarding claim 29, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 28. Stauber further discloses: 
wherein the opening at the distal end of the cannula is no more than 10% wider than the piercing tip of the coaxial needle (figures 3A-3C, 4A, 4B, and 6A show wherein the body and tip portion of the needle 14 directly abut or are adjoined to the opening of the cannula 12 and paragraphs 0006 and 0040-0041 disclose wherein the stylet or needle 14 is sized such that its aligned and engaged within the inner lumen of the cannula such that the opening would not be 10% wider than the end or tip of the needle 14).
Regarding claim 30, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the needle shaft has a fluid coupling port (Luer connector 56) at its proximal end (See at least figure 2A and paragraph 0042), and wherein the needle shaft is hollow (fluid dispensing member 52) to define an axial channel extending from the fluid coupling port at the proximal end of the needle shaft to the open piercing tip at the distal end of the needle shaft (See at least figures 1A, 2A, and 6A) to enable anaesthetic to be injected through the fluid coupling port and delivered to the perineum (paragraph 0042-0043 and figure 6A disclose wherein the stylet 14 includes a fluid dispensing member 52 that runs from the Luer connector 56 to the end or tip of the stylet); and wherein the axial channel of the coaxial needle is arranged to enable anaesthetic to be injected through the fluid coupling port and into the perineum during insertion of the coaxial needle and cannula into the perineum so that once the cannula has passed through the perineum, a majority of the tissue in contact with the cannula has been anaesthetized (abstract, figures 1A, 2A, 3A-3C, 6A-6D, 7-9, paragraphs 0038, and 0045-0046 disclose wherein anesthesia can be injected through the internal lumen of the stylet 14 such that the anesthesia is dispensed or released at the apertures 66 and 68 such that prior to insertion of the cannula 12 the surrounding or insertion tissue would be anaesthetized).
Regarding claim 31, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the cannula and the coaxial needle are both sufficiently rigid and robust so that when the coaxial needle is inserted into a shaft of the cannula, the shoulder of the coaxial needle abuts the proximal body of the cannula and the two act to reinforce one another to enable the cannula and the needle to be driven together into the perineum with: (i) the needle piercing a hole in the perineum and advancing distally therein, and (ii) the shoulder of the coaxial needle engaging the proximal body of the cannula to drive the cannula through the hole and distally into the perineum as the coaxial needle advances distally into the perineum (Paragraph 0041 and figures 1A, 1B, and 2A disclose wherein the handle 38 and handle 24 are sufficiently robust so that they adjoin and are secured to one another and are configured such that applying force to the handle 38 would simultaneously apply force to handle 24 and would drive the stylet 14 and cannula 12 into the applied spot, including the perineum of a user, as paragraph 0046 discloses wherein the stylet and cannula are inserted within the core of a bone).
Regarding claim 32, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11. Stauber further discloses: 
wherein the coaxial needle and the cannula are arranged to enable the coaxial needle to be guided to a first site in the prostate gland by controlling movement of the cannula (Figures 1A and 1B and paragraph 0006 disclose wherein the handles 38 and 24 are integrated into a single integrated handle such that the “instrument comprises a handle adapted for gripping with a hand” and paragraph 0046 further discloses wherein the stylet 14 and the cannula 12 are guided together into a desired tissue biopsy spot such that the device would be capable of being inserted into a prostate gland).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stauber in view of Crabtree and Glossop, as applied to claim 11, and further in view of Reynolds (E.P. 1731103) (previously cited).
Regarding Claim 12, Stauber in view of Crabtree and Glossop discloses the apparatus of claim 11, yet the combination does not disclose: 
wherein the flange is arranged to be movable proximally and distally along the cannula body and wherein the flange is arranged to be fixable in a selected position along the cannula body to limit distal advancement of the cannula.
In analogous medical device field of endeavor Reynolds discloses:
Col. 6, lines 21-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate wherein the flange is arranged to be movable proximally and distally along the cannula body and wherein the flange is arranged to be fixable in a selected position along the cannula body to limit distal advancement of the cannula, as taught by Reynolds, so as to adjust and securely control the depth of insertion allows for greater stability and control of the needle and to help avoid possible damage to the prostate or other area of insertion. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stauber in view of Hayman et al. (U.S. Pub. No. 2006/0047253) (previously cited), Crabtree, Glossop and Ellis (U.S. Pub. No. 2017/0105709) (previously cited).
Regarding claim 16, Stauber discloses:
A method comprising: inserting a cannula (cannula 12) and a coaxial needle (stylet/probe member 14)  together into a first puncture site of a human male (See at least figures 7-12 and paragraph 0046), wherein the coaxial needle comprises: (i) a hollow needle shaft having an open piercing tip at its distal end and a fluid coupling (Luer connector 56) at its proximal end to enable anaesthetic to be injected through the needle during insertion of the coaxial needle and cannula (See at least figures 2A, 6A and paragraphs 0042-0043 disclose wherein the stylet 14 includes a fluid dispensing member 52 that runs from the Luer connector 56 to the end or tip of the stylet), and (ii) a shoulder (stylet handle 38) at its located at its proximal end, and wherein the cannula comprises a proximal body (handle 24) located at see figures 1A, 1B, and 2A and paragraph 0041), and wherein inserting the cannula and coaxial needle together comprises: (a) driving the coaxial needle to pierce a hole and advance distally therein with the shoulder of the coaxial needle engaging the proximal body of the cannula to drive the cannula through the hole and distally into the perineum as the coaxial needle advances distally (Paragraph 0041 and figures 1A, 1B, and 2A disclose wherein the handle 38 and handle 24 are sufficiently robust so that they adjoin and are secured to one another and are configured such that applying force to the handle 38 would simultaneously apply force to handle 24 and would drive the stylet 14 and cannula 12 into the applied spot, and paragraph 0046 discloses wherein the stylet and cannula are inserted within the core of a bone or tissue), and (b) controlling movement of the cannula to guide the coaxial needle to a first site of the human male (Figures 1A and 1B and paragraph 0006 disclose wherein the handles 38 and 24 are integrated into a single integrated handle such that the “instrument comprises a handle adapted for gripping with a hand” and paragraph 0046 further discloses wherein the stylet 14 and the cannula 12 are guided together into a desired tissue biopsy spot); obtaining, through the cannula, a first biopsy from a first site of the human male (Abstract and paragraph 0006 discloses a biopsy instrument for insertion and removal of bone and soft tissue); and wherein inserting the cannula comprises advancing the cannula partially, opening a channel (fluid dispensing member 52) through the cannula, and delivering local anaesthetic through the channel, and advancing the cannula further towards the first site so that once the cannula has passed through, a majority of a tissue in contact with the cannula has been anaesthetized (See figures 7-12 and paragraphs 0042-0043 which disclose wherein the stylet 14 is first advanced into a site and releases anesthesia agents 72 from the fluid dispensing member 52 from the apertures 66 and wherein the cannula 12 is then further advanced into the site).
Yet Stauber does not disclose:
Wherein the cannula and needle are inserted into a perineum of a human male and wherein the first site is the prostate; wherein inserting the cannula comprises advancing the cannula partially into the perineum, opening a channel through the cannula, and delivering local anaesthetic through the channel into the perineum.
However, in the same field of methods for inserting devices into a human organism, Hayman discloses:
Wherein the cannula and needle are inserted into a perineum of a human male and wherein the first site is the prostate; (paragraph 0024 describes wherein the needle is inserted into the perineum to access the prostate); wherein inserting the cannula comprises advancing the cannula partially into the perineum, opening a channel through the cannula, and delivering local anaesthetic through the channel into the perineum (paragraph 0024 discloses wherein the anesthetic is delivered through the device to anesthetize the prostate and the surrounding anterior rectal wall); wherein the needle shaft is hollow and extends from its distal end to proximal to the proximal body of the coaxial needle to enable anaesthetic to be injected through the needle to the perineum during insertion of the coaxial needle and cannula into the perineum so that once the cannula has passed through the perineum, a majority of a tissue in contact with the cannula has been anaesthetized (paragraph 0010 discloses wherein the needle assembly can deliver local anesthesia through multiple locations along the length of the needle and paragraph 0024 discloses wherein the device is inserted through the perineum on the way to the prostate and paragraph 0025 discloses wherein the open end 30 allows the introduction of medication from the needle into the tissue assisted by the delivery of the anesthetic through the perforations at the plurality of sites distal from the open end 30 and wherein the therapeutic agents will be delivered to local sites along the needle tract such that a majority of a tissue in contact with the cannula would be anaesthetized as the needle is passed through the perineum).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stauber to incorporate wherein the cannula and needle are inserted into a perineum of a human male; wherein the needle shaft is hollow and extends from its distal end to proximal to the proximal body of the coaxial needle to enable anaesthetic to be injected through the needle to the perineum during insertion of the coaxial needle and cannula into the perineum; wherein inserting the cannula comprises advancing the cannula partially into the perineum, opening a channel through the cannula, and delivering local anaesthetic through the channel into the perineum so that once the cannula has passed through the perineum, a majority of a tissue in contact with the cannula has been anaesthetized, as taught by Hayman, in order to better allow the device to collect samples from the prostate so as to facilitate in the diagnosis of prostate conditions and disease and to decrease pain and discomfort in patients.
Yet the combination does not disclose:
a movable flange that extends radially out from a body of the cannula.
However, in the same field of biopsy devices, Crabtree discloses:
Figure 8 shows wherein the both valve apparatus 18 and cap 32 are flanges capable of movement that extend radially out from the cannula body).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Stauber to incorporate a movable flange that extends radially out from a body of the cannula, as taught by Crabtree, such that the cannula of Stauber includes a radially extending movable flange in order to stabilize the device and control the depth of insertion.
Yet the combination does not disclose:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position.
However, in the same field of prostate biopsy systems, Glossop discloses:
wherein the flange is adapted to adhere to the perineum to hold the cannula in position (Paragraph 0258 and figure 17 disclose wherein the membrane 1790 (flange) is configured to adhere to the perineum so as to be supportive to an instrument passing through the membrane).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the flange is adapted to adhere to the perineum to hold the cannula in position, as taught by Glossop, in order to support the cannula or insertion instrument so as to facilitate the placement and security of the device in the proper position. 
Yet the combination does not disclose:
obtaining, through the cannula, a biopsy from a first site in a prostate gland of the human male and then changing an orientation of the cannula with respect to the perineum whilst the 
However, in the same field of methods for inserting devices into a human organism, Ellis discloses:
obtaining, through the cannula, a biopsy from a first site in a prostate gland of the human male and then changing an orientation of the cannula with respect to the perineum whilst the cannula remains in the first puncture site and, obtaining, through the cannula, a second biopsy from a second site in the prostate gland, wherein the second site is spaced apart from the first site (Paragraph 0076 discloses wherein the method includes obtaining a biopsy of prostate and paragraph 0059: discusses a sextant biopsy approach where multiple samples are obtained through a single trocar and puncture site and wherein multiple biopsy samples can be taken as the trocar is withdrawn (changes orientation) and  paragraph 0075 discloses using the taught techniques and embodiments for obtaining multiple specimens). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate obtaining, through the cannula, a biopsy from a first site in a prostate gland of the human male and then changing an orientation of the cannula with respect to the perineum whilst the cannula remains in the first puncture site and, obtaining, through the cannula, a second biopsy from a second site in the prostate gland, wherein the second site is spaced apart from the first site, as taught by Ellis, in order to allow one or more samples from the prostate to be collected so as to facilitate in the diagnosis of prostate conditions and disease.  

wherein the channel comprises a channel of the coaxial needle (abstract, figures 1A, 2A, 3A-3C, 6A-6D, 7-9, paragraphs 0038, and 0045-0046 disclose wherein the internal lumen 52 (channel) runs through the stylet 14  (coaxial needle) such that anesthesia is dispensed or released at the apertures 66 and 68).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stauber in view of Crabtree and Glossop, as applied to claim 3, and further in view of Hawkins (U.S. 4,230,123) (previously cited).
Regarding claim 22, Stauber discloses the apparatus of claim 3. Yet Stauber does not disclose:
Wherein the proximal shoulder of the coaxial needle is keyed, and the cannula comprises a complementary element arranged to engage with the keying of the proximal shoulder of the coaxial needle to inhibit rotation of the coaxial needle with respect to the cannula.
However, in the same field of cannula systems and devices, Hawkins discloses:
Wherein the proximal shoulder of the coaxial needle is keyed, and the cannula comprises a complementary element arranged to engage with the keying of the proximal shoulder of the coaxial needle to inhibit rotation of the coaxial needle with respect to the cannula (Col. 3, lines 53-58).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the proximal shoulder of the coaxial needle is keyed, and the cannula comprises a complementary element arranged to engage with the keying of the proximal shoulder of the coaxial needle to .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stauber in view of Crabtree and Glossop, as applied to claim 11, and further in view of Hayman.
Regarding claim 24, Stauber discloses the apparatus of claim 11. Yet Stauber does not disclose:
wherein the cannula has an outer diameter of at least 2 mm.
However, in the same field of methods for inserting devices into a human organism, Hayman discloses:
wherein the cannula has an outer diameter of at least 2 mm (Paragraph 0024 discloses wherein the cannula has a dimension up to 14 gauge which is equivalent to 2 mm). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the cannula has an outer diameter of at least 2 mm, as taught by Hayman, so as to be thick or wide enough to encompass a needle strong enough for breaking through the tissue required to reach the point of interest on the patient. 
Response to Amendment
Applicant amended claims 2-3, 6-8, 11-12, 16, 20-21, 23-24, and 28 in the response filed 09/02/2021.
Applicant added claims 30-32 in the response filed 09/02/2021.
Applicant canceled claims 1, 10, and 27 in the response filed 09/02/2021.

Response to Arguments
The Applicant’s arguments with respect to claims 2-4, 6-8, 11-12, 16-17, 20-24, and 28-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 09/02/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791